 

Exhibit 10.1

 

AMPLIPHI BIOSCIENCES CORPORATION

 

INTERIM CHIEF OPERATING OFFICER AGREEMENT

 

This Interim Chief Operating Officer Agreement (“Agreement”) is entered into by
and between AmpliPhi Biosciences Corporation, a Washington corporation (the
“Company”) and Wendy S. Johnson (“Consultant”), on September 18, 2014, and shall
be deemed to be effective as of September 1, 2014. The Company desires to retain
Consultant as an independent contractor to perform services for the Company on
an interim basis, and Consultant is willing to perform such services, on the
terms described below. In consideration of the mutual promises contained herein,
the parties agree as follows:

 

1.           Services and Compensation. Consultant agrees to perform for the
Company the services described in Exhibit A (the “Services”), and the Company
agrees to pay Consultant the compensation described in Exhibit A for
Consultant’s performance of the Services.

 

2.           Confidentiality.

 

(a)           Definition. “Confidential Information” means any and all
information and materials, in whatever form, tangible or intangible, whether
disclosed to or learned or developed by Consultant before or after the execution
of this Agreement, whether or not marked or identified as confidential or
proprietary, pertaining in any manner to the business of or used by the Company
and its affiliates, or pertaining in any manner to any person or entity to whom
the Company owes a duty of confidentiality. Confidential Information includes,
but is not limited to, the following types of information and materials: (i)
trade secrets, inventions, ideas, processes, formulas, algorithms, pre-clinical
and clinical data, formulations, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; (ii)
information regarding plans for research, development, new products, marketing
and selling, business plans, business methods, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; (iii) sensitive
personnel information including the skills and compensation of other employees
of the Company; and (iv) any other information or materials relating to the
past, present, planned or foreseeable business, products, developments,
technology or activities of the Company. Consultant understands that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s business which is either information not known by
actual or potential competitors of the Company or other third parties not under
confidentiality obligations to the Company, or is otherwise proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. Consultant further understands that Confidential
Information does not include any of the foregoing items which has become
publicly and widely known and made generally available through no wrongful act
of Consultant or of others who were under confidentiality obligations as to the
item or items involved.

 

(b)           Nonuse and Nondisclosure. Consultant will not, during or
subsequent to the term of this Agreement, (i) use the Confidential Information
for any purpose whatsoever other than the performance of the Services on behalf
of the Company or (ii) disclose the Confidential Information to any third party
except as reasonably required to perform the Services and under appropriate
confidentiality agreements. Consultant agrees that all Confidential Information
will remain the sole property of the Company. Consultant also agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information.

 

(c)           Former Client Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer of Consultant or other person or entity with which Consultant has an
agreement or duty to keep in confidence information acquired by Consultant, if
any. Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

 

(d)           Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

 

1

 

 

(e)           Return of Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

 

3.           Ownership.

 

(a)           Assignment. Consultant agrees that all inventions (whether or not
patentable), copyrightable material, notes, records, drawings, designs,
improvements, developments, discoveries and trade secrets conceived, discovered,
developed or reduced to practice by Consultant, solely or in collaboration with
others, during the term of this Agreement that relate in any manner to the
business of the Company that Consultant may be directed to undertake,
investigate or experiment with or that Consultant may become associated with in
work, investigation or experimentation in the Company’s line of business in
performing the Services under this Agreement (collectively, “Inventions”), are
the sole property of the Company. Consultant also agrees to assign (or cause to
be assigned) and hereby assigns fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions.

 

(b)           Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating to all Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect to all Inventions, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to all Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions. Consultant also agrees that Consultant’s obligation
to execute or cause to be executed any such instrument or papers shall continue
after the termination of this Agreement.

 

(c)           Pre-Existing Materials. Attached as Exhibit B is a list describing
with particularity all inventions, improvements, developments, concepts,
discoveries or other proprietary information which were (i) made by Consultant
prior to becoming a Consultant to the Company and (ii) could reasonably be
deemed to be in or related to the business of the Company (collectively referred
to as “Prior Inventions”), which belong solely to Consultant or belong to
Consultant jointly with another, which relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, Consultant
represents that there are no such Prior Inventions. Subject to Section 3(a),
Consultant agrees that if, in the course of performing the Services, Consultant
incorporates into any Invention developed under this Agreement any Prior
Invention owned by Consultant or in which Consultant has an interest, (i)
Consultant will inform Company, in writing before incorporating such Prior
Invention into any Invention, and (ii) the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such Invention. Consultant will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company’s prior written permission.

 

(d)           Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3(a), then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
Consultant.

 

2

 

 

4.           Conflicting Obligations. Consultant certifies that Consultant has
no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement or that would preclude Consultant from complying
with the provisions of this Agreement. Consultant will not enter into any such
conflicting agreement during the term of this Agreement. Consultant’s violation
of this Section 4(a) will be considered a breach of a material provision of this
Agreement under Section 6(b).

 

5.           Reports. Consultant also agrees that Consultant will, from time to
time during the term of this Agreement or any extension thereof, keep the
Company advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as requested by
the Company, prepare written reports with respect to such progress.

 

6.           Term and Termination.

 

(a)         Term. The term of this Agreement will begin on the date of this
Agreement and will continue until the earliest of (i) December 31, 2014, (ii)
such time as the Company hires a new Chief Executive Officer or (iii)
termination as provided in Section 6(b). The term of this Agreement may be
extended upon mutual written agreement of the parties.

 

(b)         Termination. Either party may terminate this Agreement upon giving
the other party 30 days’ prior written notice of such termination pursuant to
Section 9(e) of this Agreement. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement.

 

(c)         Survival. Upon such termination, all rights and duties of the
Company and Consultant toward each other shall cease except:

 

(i)           The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

 

(ii)           Section 2 (Confidentiality), Section 3 (Ownership), Section 7
(Independent Contractor; Benefits) and Section 9 (Miscellaneous) will survive
termination of this Agreement.

 

7.           Independent Contractor; Benefits.

 

(a)         Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an employee of the Company. Consultant agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A. Consultant acknowledges
and agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

 

(b)         Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company. If Consultant is
reclassified by a state or federal agency or court as Company’s employee,
Consultant will become a reclassified employee and will receive no benefits from
the Company, except those mandated by state or federal law, even if by the terms
of the Company’s benefit plans or programs of the Company in effect at the time
of such reclassification, Consultant would otherwise be eligible for such
benefits.

 

8.           Indemnification Agreement. The Company and Consultant acknowledge
that the Company and Consultant have entered into that certain Indemnification
Agreement, dated June 1, 2014 (the “Indemnification Agreement”), and that
nothing herein is intended to limit or modify the parties’ rights or obligations
under the Indemnification Agreement.

 

3

 

 

9.           Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia without regard to conflicts of law rules.

 

(b)           Assignability. Except as otherwise provided in this Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Agreement. The Company may assign (i) this Agreement to a Company affiliate or
(ii) this Agreement in the event of a merger, acquisition or sale of all or
substantially all of the assets of the Company. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties hereto,
their successors and assigns.

 

(c)           Entire Agreement. This Agreement and the Indemnification Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written and oral agreements
between the parties regarding the subject matter hereof and thereof.

 

(d)           Headings. Headings are used in this Agreement for reference only
and shall not be considered when interpreting this Agreement.

 

(e)           Notices. Any notice or other communication required or permitted
by this Agreement to be given to a party shall be in writing and shall be deemed
given if delivered personally or by commercial messenger or courier service, or
mailed by U.S. registered or certified mail (return receipt requested), or sent
via facsimile (with receipt of confirmation of complete transmission) to the
party at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective 3 business days after
mailing in accordance with this Section 9(e).

 

(i)If to the Company, to:

 

4870 Sadler Road, Suite 300

Glen Allen, VA 23060

Attention: Chief Executive Officer

 

(ii)          If to Consultant, to the address for notice on the signature page
to this Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

 

(f)           Attorneys’ Fees. In any court action at law or equity that is
brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.

 

(g)           Severability. If any provision of this Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.

 

(h)           Amendments. This Agreement may be amended or waived only upon
written consent of the Consultant and the Company.

 

(i)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

[Remainder of page intentionally left blank.]

 

4

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Interim Chief
Operating Officer Agreement as of the date first written above.

 

CONSULTANT   AMPLIPHI BIOSCIENCES CORPORATION           By: /s/ Wendy S. Johnson
  By: /s/ Jeremy Laurence Curnock Cook       Name:  Wendy S. Johnson   Name: 
Jeremy Laurence Curnock Cook             Title: Interim CEO       Address for
Notice:               5350 Renaissance Avenue               San Diego CA 92122  
   

  

Signature Page to Interim Chief Operating Officer Agreement





 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.           Services. Consultant shall serve as the interim Chief Operating
Officer of the Company and shall perform the duties, and have the
responsibilities, that are customary for persons serving in such office.
Consultant will report to the Interim Chief Executive Officer of the Company.

 

2.           Compensation.

 

A.           The Company will compensate Consultant at a rate of $20,000 per
month, payable on the last business day of each month, during the term of this
Agreement.

 

B.           The Company will reimburse Consultant for reasonable travel and
other business expenses incurred by Consultant in the performance of her duties,
consistent with the Company’s reimbursement policies. Consultant will provide
receipts to the Company documenting such expenses.

 

3.           Other Engagements. Consultant may accept other consulting
assignments, and engage in other business activities, so long as they do not
interfere with her obligations under this Agreement.

 

 

 

 

EXHIBIT B

 

LIST OF PRIOR INVENTIONS EXCLUDED UNDER SECTION 3(C)

 

Title   Date  

Identifying Number

or Brief Description

                                       

 

x No inventions or improvements

 

¨ Additional Sheets Attached

 

Signature of Consultant:  /s/ Wendy Johnson  

 

Print Name of Consultant:  Wendy Johnson  

 

Date:  September 17, 2014  

 

 

